Mr. Chiee Justice CatoN delivered the opinion of the Court. We have here presented a most offensive exhibition of human depravity and dishonesty on the part of Papin, at least, if not of Darst. Fortier, an ignorant and evidently confiding man, placed in the hands of Papin, this mortgage and notes, for collection, in order to avoid further vexation and expense in their prosecution; and agreed to give him one-third of the proceeds in consideration that Papin should take all trouble, and pay all expense. In violation of the trust and confidence reposed in him, he sets himself to work to get a tax title to tbe land; allows an execution to be issued against Fortier for costs, which he had occasioned in attempts to collect the amount; and finally, assigns his claim to the notes and mortgage to Darst, for the purpose of cheating Fortier out of the money due him. And Darst now files this bill to enjoin Fortier from intermeddling in the matter; claiming the whole to belong to him, as the bona fide assignee of Papin. We say, this is the most provoking exhibition of rascality we have lately met with. And we are strongly inclined to the opinion that *Darst is as deeply implicated as Papin ; but whether this be so or not, can make no difference with the final result of this suit. The legal title to the notes and mortgage has ever remained in Fortier. The only title Papin ever had to them, was an equitable title, and Darst could acquire no higher or better title than Papin had, under the assignment by Papin; even if that assignment were not a forgery, by reason of the alteration made in it, which is testified to by Howell, and is manifest on inspection of the instrument, which is before us. But ^waiving this, the complainant, by taking an equitable title, which he has to resort to a court of equity to enforce, took that title with all the equities and infirmities existing against it, and can claim nothing under it, which Papin, his assignor, could not have claimed. Olds v. Cummings, ante, p. 188. A party who comes into a court of equity, asking for equitable relief, which a court of law cannot afford him, and exhibits a case blotched all over with fraud and overreaching, as this is, must expect little favor or sympathy' at our hands. Papin, by the gross violation of every obligation imposed on him by his agreement with Fortier, has forfeited all rights under it; and Darst, his assignee, who occupies no higher or better ground, also has no rights which he can assert under the agreement with Fortier, who must be allowed to go on and collect the money due him, and enjoy it, without further molestation from either Papin or Darst. The decree is reversed, and the bill dismissed. Decree reversed, and bill dismissed.